Exhibit 10.2
 
TERMINATION AGREEMENT


 
This TERMINATION AGREEMENT dated as of March 3, 2015 (this “Agreement”) is
entered into by and among Islet Sciences, Inc., a Nevada corporation (“Islet”),
Brighthaven Ventures, L.L.C., a North Carolina limited liability company
(“BHV”), Avogenx, Inc., a Delaware corporation and a direct wholly owned
subsidiary of Islet (“Holdco”), Islet Merger Sub, Inc., a Nevada corporation and
a direct wholly owned subsidiary of Holdco (“Islet Merger Sub”), and each of the
members of BHV (the “BHV Members”).  Islet, BHV, Holdco, Islet Merger Sub and
the BHV Members are each hereinafter referred to as a “party” and collectively
as the “parties.”


WHEREAS, Islet, BHV, Holdco, Islet Merger Sub and the BHV Members entered into
the Agreement and Plan of Merger dated as of September 30, 2014 (the “Merger
Agreement”) pursuant to which Islet Merger Sub agreed to merge with and into
Islet with Islet as the surviving entity, and Holdco would acquire all of the
outstanding membership interests of BHV in consideration for the issuance of an
aggregate of 30 million shares of common stock of Holdco to the BHV Members
(subject to adjustment as provided in the Merger Agreement), and additional
milestone payments, such that following the completion of such transactions,
Islet and BHV would each be wholly owned subsidiaries of Holdco;


WHEREAS, BHV holds a license from Kissei Pharmaceutical Co., Ltd., a corporation
organized and existing under the laws of Japan (“Kissei”), for the development
and commercialization of pharmaceutical preparations containing the novel SGLT2
inhibitors remogliflozin and remogliflozin etabonate in all countries of the
world except for Japan, Korea and Taiwan, under the Exclusive License Agreement
between BHV and Kissei dated December 1, 2010, as amended (the “Kissei
Agreement”);


WHEREAS, BHV has been assigned certain patent applications related to a biphasic
formulation technology that is useful in development of such pharmaceutical
preparations (the “Biphasic Patents”);


WHEREAS, Islet and BHV have determined it to be mutually favorable to terminate
the Merger Agreement, and in connection therewith Islet and BHV desire to enter
into an exclusive license agreement dated as of the date hereof, which license
agreement includes (i) an exclusive sublicense under the Kissei Agreement and
(ii) an exclusive license under the Biphasic Patents, in each case subject to
the terms and conditions set forth therein (the “License Agreement”);


WHEREAS, pursuant to Section 8.1(a) of the Merger Agreement, the Merger
Agreement may be terminated any time prior to the Effective Time, by action
taken or authorized by the Board of Directors or Board of Managers of the
terminating parties, by the mutual consent of Islet and BHV; and


WHEREAS, a majority of the independent directors of Islet, in consultation with
their advisors, have carefully considered this Agreement and the License
Agreement and have determined these agreements to be in the best interest of
Islet and its shareholders, and the Board of Managers of BHV and each BHV member
has similarly considered this Agreement and the License Agreement and determined
these agreements to be in the best interest of BHV and its members.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Merger Agreement Termination and Related Matters.
 
(a) Termination.  The parties hereto have received the required approvals to
terminate the Merger Agreement as set forth in Section 8.1(a) of the Merger
Agreement and mutually agree that the Merger Agreement is hereby terminated,
effective immediately upon the execution of this Agreement by each of the
parties hereto.
 
(b) Survival of Certain Provisions.  Notwithstanding Section 1(a) of this
Agreement, Section 6.2 (Access to Information; Confidentiality), Section 6.7
(Fees and Expenses; Taxes), Section 8.2 (Effect of Termination), and ARTICLE IX
(General Provisions) of the Merger Agreement (collectively, the “Surviving
Provisions”) shall survive the termination of the Merger Agreement.
 
(c) Fees and Expenses; Taxes.  Without limiting the provisions of Section 6.7
(Fees and Expenses; Taxes) of the Merger Agreement, all costs and expenses
incurred by any party hereto in connection with this Agreement, the Merger
Agreement and the transactions contemplated hereby or thereby and the entry into
and negotiation of the License Agreement (including any agreements entered into
in connection with the License Agreement) shall be paid by Islet or, to the
extent previously paid by BHV or any BHV Member, reimbursed to BHV or such BHV
Member.
 
Section 2. Mutual Releases.
 
(a) Islet Release.  To the fullest extent permitted by applicable law, each of
Islet, Holdco and Islet Merger Sub, on behalf of itself, its subsidiaries and
affiliates and the respective future, present and former directors, officers,
shareholders, partners, members, managers, employees, representatives, advisors,
agents, attorneys, successors and assigns of each of the foregoing
(collectively, the “Islet Releasing Parties”), hereby unequivocally, knowingly,
voluntarily, unconditionally and irrevocably waives, fully and finally releases,
remises, exculpates, acquits and forever discharges BHV and the BHV Members
(each a “BHV Party” and collectively, the “BHV Parties”), each BHV Party’s
subsidiaries and affiliates and the respective future, present and former
directors, officers, shareholders, partners, members, managers, employees,
representatives, advisors, agents, attorneys, successors and assigns of each of
the foregoing (collectively, the “BHV Released Parties”) from any and all
actions, causes of action, suits, debts, accounts, bonds, bills, covenants,
contracts, controversies, obligations, claims, counterclaims, setoffs, debts,
demands, damages, costs, expenses, compensation and liabilities of every kind
and any nature whatsoever, in each case whether absolute or contingent,
liquidated or unliquidated, known or unknown, and whether arising at law or in
equity, which such Islet Releasing Party had, has or may have based upon,
arising from, in connection with or relating to the Merger Agreement, any
agreement, instrument or other document delivered in connection therewith or the
transactions contemplated thereby; provided, however, that the foregoing shall
not limit the rights and obligations of the parties hereto under (i) this
Agreement, (ii) the Surviving Provisions, (iii) the confidentiality agreement,
dated as of September 10, 2013 between Islet and BHV (the “Confidentiality
Agreement”), (iv) the Employment Agreements by and between Islet and the BHV
Members, dated as of October 30, 2013, (v) the Islet by-laws, (vi) the License
Agreement and any related agreements, or (vii) any agreements entered into among
any of the parties following the date hereof. Each Islet Releasing Party shall
refrain from, directly or indirectly, asserting any claim or demand or
commencing, instituting, maintaining, facilitating, aiding or causing to be
commenced, instituted or maintained any legal or arbitral proceeding of any kind
against any BHV Released Party based upon any matter released under this Section
2(a).
 
 
2

--------------------------------------------------------------------------------

 
 
(b) BHV Release.  To the fullest extent permitted by applicable law, each BHV
Party, on behalf of itself, its subsidiaries and affiliates and the respective
future, present and former directors, officers, shareholders, partners, members,
managers, employees, representatives, advisors, agents, attorneys, successors
and assigns of each of the foregoing (collectively, the “BHV Releasing
Parties”), hereby unequivocally, knowingly, voluntarily, unconditionally and
irrevocably waives, fully and finally releases, remises, exculpates, acquits and
forever discharges each of Islet, Holdco and Islet Merger Sub, each of its
subsidiaries and affiliates and the respective future, present and former
directors, officers, shareholders, partners, members, managers, employees,
representatives, advisors, agents, attorneys, successors and assigns of each of
the foregoing (collectively, the “Islet Released Parties”) from any and all
actions, causes of action, suits, debts, accounts, bonds, bills, covenants,
contracts, controversies, obligations, claims, counterclaims, setoffs, debts,
demands, damages, costs, expenses, compensation and liabilities of every kind
and any nature whatsoever, in each case whether absolute or contingent,
liquidated or unliquidated, known or unknown, and whether arising at law or in
equity, which such BHV Releasing Party had, has or may have based upon, arising
from, in connection with or relating to the Merger Agreement, any agreement,
instrument or other document delivered in connection therewith or the
transactions contemplated thereby; provided, however, that the foregoing shall
not limit the rights and obligations of the parties hereto under (i) this
Agreement, (ii) the Surviving Provisions, (iii) the Confidentiality Agreement,
(iv) the Employment Agreements by and between Islet and the BHV Members, dated
as of October 30, 2013, (v) the Islet by-laws, (vi) the License Agreement and
any related agreements, or (vii) any agreements entered into among any of the
parties following the date hereof.  Each BHV Releasing Party shall refrain from,
directly or indirectly, asserting any claim or demand or commencing,
instituting, maintaining, facilitating, aiding or causing to be commenced,
instituted or maintained, any legal or arbitral proceeding of any kind against
any Islet Released Party based upon any matter released under this Section 2(b).
 
Section 3. Indemnification.
 
(a) Islet shall, notwithstanding any termination of this Agreement, indemnify
and hold harmless BHV, its subsidiaries and affiliates and the respective
directors, officers, shareholders, partners, members, managers, employees,
representatives, advisors, agents, attorneys, successors and assigns of each of
the foregoing, including without limitation the BHV Members (the “BHV
Indemnified Parties”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to (i) the negotiation of and entry into this Agreement, the License
Agreement and the transactions contemplated by the foregoing and any agreements
entered into in connection therewith, (ii) the negotiation, entry into and
termination of the Merger Agreement and the transactions contemplated by the
Merger Agreement or (iii) any matter released under Section 2(a) of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) If any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened (a “Proceeding”) shall be brought or asserted
against any BHV Indemnified Party, such BHV Indemnified Party shall within ten
(10) days notify Islet in writing, and Islet shall have ten (10) days from
receipt of such notice (or such lesser number of days set forth in such notice
as may be required by court proceeding in the event of a litigated matter) to
notify the BHV Indemnified Party that it desires to defend the BHV Indemnified
Party against such Proceeding.  After provision of such notice, Islet may assume
the defense thereof in accordance with Section 3(c) below, including the
employment of counsel reasonably satisfactory to the BHV Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof, and the BHV Indemnified Party shall deliver to Islet, promptly
following the BHV Indemnified Party’s receipt of such notice, copies of all
notices and documents (including court papers) received by the BHV Indemnified
Party relating to the Proceeding.  The failure of any BHV Indemnified Party to
give notice of a Proceeding shall not relieve Islet of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced Islet.
 
(c) 
1) In the event that Islet notifies the BHV Indemnified Party in accordance with
Section 3(b) that it elects to defend the BHV Indemnified Party against a
Proceeding, Islet shall have the right to defend the BHV Indemnified Party by
appropriate proceedings and shall have the sole power to direct and control such
defense, with counsel of its choosing, at its expense (which choice of counsel
shall be subject to the BHV Indemnified Party’s prior written consent, not to be
unreasonably withheld, conditioned or delayed); provided, that Islet must
conduct the defense of the Proceeding actively and diligently in order to
preserve its rights in this regard.  Once Islet has elected to assume the
defense in compliance with this Section 3(c), the BHV Indemnified Party shall
have the right to participate in any such defense and to employ separate counsel
of its choosing at such BHV Indemnified Party’s expense; provided, however, that
the BHV Indemnified Party shall be entitled to employ separate counsel at the
reasonable expense of Islet if requested by Islet to participate in any such
defense.
 
2) Notwithstanding the foregoing, the BHV Indemnified Party shall have the sole
power to direct and control the defense of the Proceeding (and Islet shall not
have the right to defend or elect to defend the BHV Indemnified Party against a
Proceeding, but shall remain obligated to indemnify the BHV Indemnified Party
against all costs, including attorneys fees, associated with the Proceeding) if
(i) Islet fails to assume the defense or fails to conduct the defense of the
Proceeding actively and diligently, (ii) the BHV Indemnified Party reasonably
believes (A) the Proceeding relates to or may result in any Adverse Claim
Consequences (as defined below), (B) counsel for Islet could not adequately
represent the interests of the BHV Indemnified Party in such Proceeding because
the BHV Indemnified Party’s interests could be in conflict with those of Islet
or Islet’s control of such Proceeding would be reasonably likely to prejudice
the rights of the BHV Indemnified Party or (C) there are one or more legal or
equitable defenses available to the BHV Indemnified Party that are different
from or in addition to those available to Islet, or (iii) the Proceeding seeks
non-monetary relief, relates to a criminal action or involves claims by a
governmental authority.
 
 
4

--------------------------------------------------------------------------------

 
 
3) If Islet assumes the defense of a Proceeding, Islet shall not, without the
prior written consent of the BHV Indemnified Party, settle, compromise or offer
to settle or compromise any Proceeding if the terms of such settlement do not
contain a release of the BHV Indemnified Parties, which release shall be in form
and substance reasonably satisfactory to the BHV Indemnified Party, or (i) would
result in the imposition of an order that would restrict any future activity or
conduct of the BHV Indemnified Party, (ii) would result in a finding or
admission of wrongdoing or violation of law by the BHV Indemnified Party, (iii)
would result in any monetary liability of the BHV Indemnified Party that will
not be paid or reimbursed by Islet or (iv) relates to any ongoing business of
the BHV Indemnified Party, which, in the case of a BHV Indemnified Party, shall
include the business of BHV (any of the foregoing, “Adverse Claim
Consequences”).
 
(d) All fees and expenses of each BHV Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating,
preparing to defend or defending such Proceeding in a manner not inconsistent
with this Section 3) shall be paid to the BHV Indemnified Party promptly and
periodically, but no later than twenty (20) business days after written notice
thereof to Islet (regardless of whether it is ultimately determined that a BHV
Indemnified Party is not entitled to indemnification hereunder; provided, that
Islet may require such BHV Indemnified Party to undertake to reimburse all such
fees and expenses to the extent it is finally judicially determined that such
BHV Indemnified Party is not entitled to indemnification hereunder).  Islet
shall pay (as incurred) all expenses, including reasonable fees and expenses of
counsel, that a BHV Indemnified Party may incur in enforcing the indemnity and
other obligations provided for in this Section 3.
 
(e)  If Islet or any of its successors and assigns (i) consolidates with or
merges into any other entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger, or (ii) transfers or
conveys all or substantially all of its properties and assets to any person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of Islet, as the case may be, shall
assume the obligations set forth in this Section 3.
 
(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Agreement shall not be deemed exclusive of any other rights to
which any BHV Indemnified Party may be entitled under any other by-law,
agreement, or otherwise, including without limitation the Employment Agreements
by and between Islet and the BHV Members, dated as of October 30, 2013, as well
as the Islet by-laws.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4. Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, other than the Confidentiality Agreement, the Surviving
Provisions of the Merger Agreement set forth in Section 1(b), and the Employment
Agreements and by-laws set forth in Section 2, all of which shall survive the
execution and delivery of this Agreement in accordance with their terms (and,
with respect to the Confidentiality Agreement, the terms of the License
Agreement). Except as provided in Section 2 and Section 3 (which are intended
for the benefit of only the persons specifically listed therein), this Agreement
is not intended to confer upon any person other than the parties any rights or
remedies hereunder.
 
Section 5. Counterparts.  This Agreement may be executed in counterparts, each
of which shall be considered one and the same agreement, and this Agreement
shall become effective when a counterpart signed by each party shall be
delivered to the other party, it being understood that both parties need not
sign the same counterpart. Facsimile or electronic execution and facsimile or
electronic delivery of this Agreement are legal, valid and binding for all
purposes.
 
Section 6. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to any
applicable conflicts of law.
 
Section 7. Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) when received by the addressee if sent by
a nationally recognized overnight courier (with confirmation of delivery), (c)
on the date sent by e-mail (with confirmation of receipt) if sent during normal
business hours of the recipient, and on the next business day if sent after
normal business hours of the recipient or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective parties at the
following addresses or e-mail addresses (or at such other address or e-mail
address for a party as shall be specified for such purpose in a notice given in
accordance with this Section 7).
 
(a) if to Islet, to:
 
Islet Sciences, Inc.
6601 Six Forks Rd., Suite 140
Raleigh, North Carolina 27615
Attention: Chief Financial Officer
E-mail: steve@isletsciences.com
 
with a copy to:
 
Ofsink, LLC
230 Park Avenue, Suite 851
New York, New York 10169
Attention: Darren L. Ofsink, Esq.
E-mail: dofsink@golawintl.com
 
 
6

--------------------------------------------------------------------------------

 
 
(b) if to BHV, to:
 
 
Brighthaven Ventures, L.L.C.
3200 East Hwy 54, Suite 100
Research Triangle Park, NC 27709
Attention: James Green
E-mail: info@bhvpharma.com


with a copy to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
2300 Wells Fargo Capitol Center
Post Office Box 2611
Raleigh, North Carolina 27602-2611
Attention:                      Heyward D. Armstrong, Esq.
E-mail: harmstrong@smithlaw.com
 
Section 8. Amendment.  This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.
 
Section 9. Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and, shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon such determination
that any term or other provision of this Agreement is invalid or unenforceable,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.
 
Section 10. Submission to Jurisdiction.  Each party irrevocably submits to the
jurisdiction of (a) any court sitting in New Castle County, Delaware, including
the Delaware Court of Chancery, and (b) the United States District Court for the
District of Delaware, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby (excluding,
for the avoidance of doubt, any suit, action or other proceeding arising out of
the License Agreement). Each party agrees to commence any action, suit or
proceeding relating hereto either in the United States District Court for the
District of Delaware or, if such suit, action or other proceeding may not be
brought in such court for reasons of subject matter jurisdiction, in any court
sitting in New Castle County, Delaware. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or any transaction contemplated
hereby (excluding, for the avoidance of doubt, any suit, action or other
proceeding arising out of the License Agreement) in (i) any court sitting in New
Castle County, Delaware, including the Delaware Court of Chancery, or (ii) the
United States District Court for the District of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Each party further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such suit, action or other proceeding by the mailing of copies thereof by
mail to such party at its address set forth in this Agreement, such service of
process to be effective upon acknowledgment of receipt of such registered mail;
provided that nothing in this Section 10 shall affect the right of any party to
serve legal process in any other manner permitted by law. The consent to
jurisdiction set forth in this Section 10 shall not constitute a general consent
to service of process in the State of Delaware and shall have no effect for any
purpose except as provided in this Section 10. The parties agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 11. Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
Section 12. WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING DIRECTLY
INVOLVING ANY MATTERS (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 


[Remainder of this Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 
 
[Signature Page to Termination Agreement]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
set forth above.
 


ISLET SCIENCES, INC.

By:  /s/ Steven
Delmar                                                                           
Name: Steven Delmar
Title: CFO

BRIGHTHAVEN VENTURES, L.L.C.



By:  /s/ Bentley Cheatham 
Name: Bentley Cheatham
Title: CEO
 
AVOGENX, INC.
 
By:  /s/ Steven
Delmar                                                                           
Name: Steven Delmar
Title: CFO
 
ISLET MERGER SUB, INC.
 
By:  /s/ Steven
Delmar                                                                           
Name: Steven Delmar
Title: CFO
 
BHV MEMBERS:

                                                                                       
/s/ James T.
Green                                                                           
James T. Green
 
                                                                                       
/s/ William Wilkison 
William Wilkison



--------------------------------------------------------------------------------

 